                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-01853-STV

HOLYOKE MUTUAL INSURANCE COMPANY IN SALEM, d/b/a MIDDLEOAK,

      Plaintiff,

v.

CINCINNATI INDEMNITY COMPANY,

     Defendant.
____________________________________________________________________

                                ORDER
______________________________________________________________________
Magistrate Judge Scott T. Varholak

      This matter comes before the Court on the parties’ cross-motions for summary

judgment—i.e., the Motion for Summary Judgment filed by Defendant Cincinnati

Indemnity Company (“CIC”) [#34] and the Motion for Summary Judgment filed by Plaintiff

Holyoke Mutual Insurance Company in Salem, doing business as MiddleOak

(“MiddleOak”) [#35]. The parties have consented to proceed before the undersigned

United States Magistrate Judge for all proceedings, including entry of a final judgment.

[#24, 25] This Court has carefully considered the motions and related briefing, the case

file, and the applicable case law, and has determined that oral argument would not

materially assist in the disposition of the motions. 1 For the following reasons, CIC’s


1 On April 11, 2019, CIC filed a Request for Oral Argument on the motions for summary
judgment to address issues raised in MiddleOak’s sur-reply to CIC’s Motion for Summary
Judgment and “to respond to any questions the Court may have.” [#42] Because the
Court does not believe that oral argument would materially assist the Court in its
disposition of the motions, CIC’s Request for Oral Argument is DENIED.
Motion for Summary Judgment is GRANTED IN PART and DENIED IN PART and

MiddleOak’s Motion for Summary Judgment is GRANTED IN PART and DENIED IN

PART.

I.      BACKGROUND

        A.    UNDISPUTED FACTS 2

        MiddleOak issued an insurance policy to Two Thousand Cheesman East

Condominium (“Cheesman”) covering the period February 1, 2015 through February 1,

2016 (the “MiddleOak Policy”). [#38-1, MSOF2; #35-2 at 1-131] CIC issued an insurance

policy to American Spectrum Real Estate Services Co, Inc. (“Spectrum”) covering the

period October 15, 2014 through October 15, 2017 (the “CIC Policy”). [#38-1, MSOF3;

#35-3] Cheesman entered a Management Agreement with Spectrum, pursuant to which

Spectrum was a property manager for Cheesman. [#38-1, MSOF6; #35-6] Spectrum

was an Additional Insured (“AI”) by definition of the MiddleOak Policy. [#39-1, CSOF17]

The CIC Policy provided limited Automatic AI coverage to Cheesman that was limited to

coverage for liability incurred by Cheesman caused by Spectrum’s acts or omissions; the

AI coverage did not extend to liability arising out of Cheesman’s independent acts or

omissions. [#38-1, MSOF13]

        Cheesman entered into a Service Agreement Proposal with Meridian Fire and

Security, LLC (“Meridian”) for inspection and testing of Cheesman’s fire alarm and



2 The undisputed facts are drawn from the Separate Statement of Facts filed with the
briefing on Defendant’s Motion for Summary Judgment (the “CIC Statement of Facts”)
[#39-1] and the Separate Statement of Facts filed with the briefing on Plaintiff’s Motion
for Summary Judgment (the “MiddleOak Statement of Facts”) [#38-1]. The Court refers
to the sequentially numbered facts set forth in the CIC Statement of Facts as “CSOF#”
and refers to the sequentially numbered facts set forth in the MiddleOak Statement of
Facts as “MSOF#.”
                                           2
sprinkler system. 3 [#38-1, MSOF14; #36-4] According to the Complaint, on or about May

15, 2015, Meridian was performing a yearly inspection of the fire suppression system on

Cheesman’s property when a pipe was damaged and released water into an adjacent

property causing significant damage. 4 [#1 at ¶¶ 15-17] On April 28, 2016, MiddleOak

received notice that The Parkville Condominium Association, Inc. (“Parkville”), the owners

of the adjacent property, had made a claim against Cheesman.             [#39-1, CSOF2]

MiddleOak then consulted with counsel concerning the claim. [Id. at CSOF3]

      On January 5, 2017, Parkville filed a lawsuit against Cheesman and Meridian in

Denver County District Court (the “Parkville Lawsuit”).     [#38-1, MSOF4; #35-4] On

January 9, 2017, MiddleOak received notice of the Parkville Lawsuit and assigned

counsel to defend Cheesman. [#39-1, CSOF4] On May 1, 2017, Cheesman designated

Spectrum as a non-party at fault in the Parkville Lawsuit. [Id. at CSOF5] On May 15,

2017, Parkville filed a motion to amend its complaint to name Spectrum as a defendant,

and on June 20, 2017, Spectrum was added as a named defendant in the Parkville

Lawsuit.   [Id. at CSOF6; #38-1, MSOF5]         MiddleOak acknowledged that it insured

Spectrum with regard to the claims asserted against Spectrum in the Parkville Lawsuit

under the MiddleOak Policy.     [#39-1, CSOF8]      MiddleOak determined that counsel

retained to represent Cheesman could not also represent Spectrum, because he had




3 Although the parties agree that Cheesman executed the contract with Meridian, the
parties appear to dispute whether Cheesman or Spectrum was responsible for hiring and
supervising the work performed by Meridian at Cheesman’s property. [#38-1, MSOF14-
15]
4 Neither the CIC Statement of Facts nor the MiddleOak Statement of Facts directly

addresses how the underlying property damage arose. However, the parties do not
appear to dispute that the damage resulted from a pipe that was damaged during
Meridian’s testing of the fire suppression system.
                                            3
designated Spectrum as a non-party at fault. [Id. at CSOF26] On or about July 26, 2017,

MiddleOak assigned a second adjuster and separate defense counsel to handle

Parkville’s claim against Spectrum. [Id. at CSOF9] A note in MiddleOak’s claim diary for

the Spectrum claim dated July 27, 2017 indicates that Spectrum’s property management

agreement with Cheesman stated that Spectrum would “name [Cheesman] as an

additional insured” but “review of the [CIC Policy] does not show that [Cheesman] is an

AI.” [#34-4 at 2 (capitalization removed); see also #39-1, CSOF28]

      On or around July 28, 2017, CIC received notice of Parkville’s claim against

Spectrum from Spectrum’s insurance agent and MiddleOak. [#39-1, CSOF10] No later

than August 4, 2017, MiddleOak informed CIC that it had retained counsel to defend

Spectrum and requested that CIC share in the defense costs. [#38-1, MSOF7; #39-1,

CSOF33] CIC advised MiddleOak that the coverage under the CIC Policy was excess

coverage and refused to share in Spectrum’s defense of the Parkville Lawsuit. [#39-1,

CSOF11; #34-4 at 3-4] During the months of August, September, and October of 2017,

CIC’s adjuster had multiple conversations with MiddleOak’s adjuster concerning the

claims against Spectrum and the defense of those claims. [#39-1, CSOF34]

      On September 22, 2017, Cheesman’s counsel in the Parkville Lawsuit suggested

to MiddleOak that it might tender Cheesman’s defense to CIC. [#39-1, CSOF12] On

October 12, 2017, MiddleOak’s adjuster for the Cheesman claim was provided permission

to tender a claim to CIC on behalf of Cheesman. [Id. at CSOF30] On or about November

6, 2017, Cheesman’s counsel wrote a letter to Spectrum’s counsel in the Parkville lawsuit

requesting that CIC share in the defense of Cheesman. [#38-1, MSOF8] Spectrum’s

counsel received the letter on or about November 7, 2017 and then provided the letter to



                                           4
CIC on November 13, 2017. [Id.] More specifically, the first tender of defense and

indemnity by Cheesman to CIC was sent to CIC at 9:46 am on November 13, 2017. [#39-

1, CSOF13]

      During an “all day mediation” on November 8, 2017, the parties to the Parkville

Lawsuit reached a tentative settlement pursuant to which MiddleOak agreed to pay

$300,000 to settle Parkville’s claims against Cheesman and $25,000 to settle the claims

against Spectrum. [Id. at CSOF15, CSOF20; #38-1, MSOF10] After settling the Parkville

Lawsuit, MiddleOak demanded that CIC reimburse MiddleOak for the settlement

payments, attorney’s fees, and costs MiddleOak incurred on behalf of Cheesman and

Spectrum. 5 [#38-1, MSOF9] CIC declined to reimburse MiddleOak for any portion of

these amounts. [#1 at ¶¶ 34, 36, 38, 40; #14 at ¶¶ 34, 36, 38, 40]

      B.     Procedural History

      On July 20, 2018, MiddleOak filed the instant lawsuit against CIC, asserting the

following five causes of action: (1) equitable contribution for MiddleOak’s defense and

indemnity of Spectrum; (2) equitable contribution for MiddleOak’s defense of Cheesman;

(3) equitable contribution for MiddleOak’s payment of the Cheesman settlement; (4)

declaratory judgment regarding CIC’s obligations pursuant to the CIC Policy; and (5)

unjust enrichment. [#1] On October 4, 2018, CIC filed its answer to the Complaint. [#14]

At the Scheduling Conference, the parties proposed—and the Court agreed—”to proceed




5 MiddleOak contends that it paid a total of $62,120.58 in defense of Cheesman and
$46,301.48 in defense of Spectrum. [#38-1, MSOF11] CIC responds that MiddleOak has
refused to provide discovery in this case sufficient for CIC to confirm these amounts or to
determine whether the settlement payments, attorney’s fees, costs, and expenses paid
by MiddleOak in relation to the Parkville Lawsuit were reasonable and necessary. [Id. at
MSOF11, MSOF12]
                                            5
with dispositive motions to determine the legal question of whether [CIC] has an obligation

to share in the defense or indemnity costs for Spectrum or Cheesman in advance of

conducting further discovery” in the matter. [#27 at 4]

      On February 8, 2019, the parties filed cross-motions for summary judgment. [#34,

35] On March 1, 2019, CIC responded to MiddleOak’s Motion for Summary Judgment

[#36], and MiddleOak responded to CIC’s Motion for Summary Judgment [#37]. On

March 15, 2019, CIC filed a reply in support of its Motion for Summary Judgment [#39],

and MiddleOak filed a reply in support of its Motion for Summary Judgment [#38]. On

April 10, 2019, MiddleOak filed a sur-reply in response to CIC’s reply. [#41]

II.   LEGAL STANDARD

      Summary judgment is appropriate only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Henderson v. Inter-Chem Coal Co., 41 F.3d 567, 569 (10th Cir. 1994). Where, as here,

the Court is presented with cross-motions for summary judgment, the Court “must view

each motion separately, in the light most favorable to the non-moving party, and draw all

reasonable inferences in that party’s favor.” United States v. Supreme Ct. of N.M., 839

F.3d 888, 906-07 (10th Cir. 2016) (quotation omitted).

      When the moving party bears the burden of persuasion at trial, “the moving party

must establish, as a matter of law, all essential elements of the [claim on which summary

judgment is sought] before the nonmoving party can be obligated to bring forward any

specific facts alleged to rebut the movant’s case.” Pelt v. Utah, 539 F.3d 1271, 1280

(10th Cir. 2008). In other words, the moving party “must support its motion with credible



                                            6
evidence showing that, if uncontroverted, the moving party would be entitled to a directed

verdict.” Rodell v. Objective Interface Sys., Inc., No. 14-CV-01667-MSK-MJW, 2015 WL

5728770, at *3 (D. Colo. Sept. 30, 2015) (citing Celotex Corp., 477 U.S. at 331). “The

burden then shifts to the non-moving party to produce evidence demonstrating the

existence of a genuine factual issue for trial.” Id.

       When the moving party does not bear the burden of persuasion at trial, the movant

may satisfy its initial burden of making a prima facie demonstration of the absence of a

genuine issue of material fact “simply by pointing out to the court a lack of evidence . . .

on an essential element of the nonmovant’s claim.” Adler v. Wal-Mart Stores, Inc., 144

F.3d 664, 670-71 (10th Cir.1998). If the movant carries this initial burden, the burden

then shifts to the nonmovant “to go beyond the pleadings and set forth specific facts that

would be admissible in evidence in the event of trial.” Id. at 671 (quotation omitted).

       “[A] ‘judge’s function’ at summary judgment is not ‘to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for

trial.’” Tolan v. Cotton, 572 U.S. 650, 656 (2014) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986)). Whether there is a genuine dispute as to a material fact

depends upon whether the evidence presents a sufficient disagreement to require

submission to a jury. See Anderson, 477 U.S. at 248-49; Stone v. Autoliv ASP, Inc., 210

F.3d 1132, 1136 (10th Cir. 2000); Carey v. U.S. Postal Serv., 812 F.2d 621, 623 (10th

Cir. 1987). Evidence, including testimony, offered in support of or in opposition to a

motion for summary judgment must be based on more than mere speculation, conjecture,

or surmise. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004). A fact is

“material” if it pertains to an element of a claim or defense; a factual dispute is “genuine”



                                              7
if the evidence is so contradictory that if the matter went to trial, a reasonable juror could

return a verdict for either party. Anderson, 477 U.S. at 248. “Where the record taken as

a whole could not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’” Matsushita Elec. Indus. Co., v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (quoting First Nat’l. Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288

(1968)).

III.   ANALYSIS

       MiddleOak’s claims are all premised upon its assertion that (1) CIC had a duty

under the CIC Policy to indemnify Spectrum in the Parkville Lawsuit and thus now must

reimburse MiddleOak for CIC’s share of the payment made by MiddleOak to settle

Parkville’s claims against Spectrum; (2) CIC had a duty under the CIC Policy to defend

Spectrum in the Parkville Lawsuit and thus now must reimburse MiddleOak for CIC’s

share of the payment made by MiddleOak to defend Spectrum; (3) CIC had a duty under

the CIC Policy to indemnify Cheesman in the Parkville Lawsuit and thus now must

reimburse MiddleOak for CIC’s share of the payment made by MiddleOak to settle

Parkville’s claims against Cheesman; and (4) CIC had a duty under the CIC Policy to

defend Cheesman in the Parkville Lawsuit and thus now must reimburse MiddleOak for

CIC’s share of the payment made by MiddleOak to defend Cheesman. The parties cross-

move for summary judgment in their favor on each of these four legal contentions. The

Court addresses each in turn.

       A.     CIC Did Not Have a Duty to Indemnify Spectrum

       CIC argues that it had no duty to indemnify Spectrum in the Parkville Lawsuit

because MiddleOak’s coverage for Spectrum was primary to CIC’s excess coverage of



                                              8
Spectrum. [#34 at 5-8] Specifically, CIC points to a specific endorsement to the CIC

Policy (the “Real Estate Manager Endorsement”), which states: “With respect to your

liability arising out of your management of property for which you are acting as real estate

manager this insurance is excess over any other valid and collectible insurance available

to you.” [#34-9 at 49; #39-1, CSOF21] The Real Estate Manager Endorsement expressly

states that it “changes the policy” and “modifies insurance provided” under the

commercial general liability coverage part. [Id. (capitalization removed)]

       Initially, MiddleOak contended that the CIC Policy and the MiddleOak Policy were

both primary, because the MiddleOak Policy “contains exactly the same [Real Estate

Manager Endorsement]” and thus the endorsements “are mutually repugnant and must

be considered void” to prevent Spectrum from being left with no coverage. [#37 at 7

(emphasis in original)] In subsequent briefing, however, MiddleOak clarified that it was

mistaken when it represented that the MiddleOak Policy contained the Real Estate

Manager Endorsement. [#41 at 2] MiddleOak now concedes that the Real Estate

Manager Endorsement “is a part of the [CIC Policy], and is not a part of the MiddleOak

[P]olicy.” [Id.] Accordingly, MiddleOak acknowledges that the Real Estate Manager

Endorsement in the CIC Policy “explicitly applies” to Spectrum’s direct liability arising out

of Spectrum’s management of property and thus the CIC Policy “is . . . excess for [the]

cost to . . . indemnify Spectrum for its direct liability” in the Parkville Lawsuit. [Id. at 3]

       The Court agrees that the Real Estate Manager Endorsement applies to make the

CIC Policy excess to the primary insurance provided to Spectrum by the MiddleOak Policy

for its liability in the Parkville lawsuit. Accordingly, MiddleOak is not entitled to contribution

from CIC for the payment MiddleOak made to settle Parkville’s claims against Spectrum.



                                                9
See Colonial Ins. Co. v. Am. Hardware Mut. Ins. Co., 969 P.2d 796, 800 (Colo. App. 1998)

(applying clause making insurance “excess over any other insurance” and finding that

excess insurer was not liable for indemnity of insured). The Court thus GRANTS CIC

summary judgment on MiddleOak’s claims to the extent they seek contribution from CIC

for the indemnity provided to Spectrum in the Parkville Lawsuit.

       B.     CIC Had a Duty to Defend Spectrum

       Despite its acknowledgement that the Real Estate Manager Endorsement applied

to relieve CIC of any duty to indemnify Spectrum in the Parkville Lawsuit, MiddleOak

contends that CIC did have a duty to defend Spectrum in the Parkville Lawsuit and thus

remains liable to MiddleOak for the costs of that defense. [#41 at 3-6] “[I]t is well settled

in Colorado that the duty to defend is separate and distinct from the insurer’s obligation

to indemnify its insured.” D.R. Horton, Inc.—Denver v. Mountain States Mut. Cas. Co.,

69 F. Supp. 3d 1179, 1195 (D. Colo. 2014).

       As the Colorado Supreme Court has explained:

       An insurer’s duty to defend arises when the underlying complaint against
       the insurer alleges any facts that might fall within the coverage of the policy.
       The actual liability of the insured to the claimant is not the criterion which
       places upon the insurance company the obligation to defend. Rather, the
       obligation to defend arises from allegations in the complaint, which if
       sustained, would impose a liability covered by the policy. [W]here the
       insurer’s duty to defend is not apparent from the pleadings in the case
       against the insured, but the allegations do state a claim which is potentially
       or arguably within the policy coverage, or there is some doubt as to whether
       a theory of recovery within the policy coverage has been pleaded, the
       insurer must accept the defense of the claim.

Hecla Mining Co. v. N.H. Ins. Co. (“Hecla”), 811 P.2d 1083, 1089 (Colo. 1991) (citations

and quotations omitted). The duty to defend thus “is broader than” the duty to indemnify

and “[a]n insurer seeking to avoid its duty to defend an insured bears a heavy burden.”

Id. Specifically, the insurer must show “there is no factual or legal basis on which the
                                             10
insurer might eventually be held liable to indemnify the insured.” Id. at 1090. Where the

insurer seeks to rely on a policy exclusion, the insurer must “establish that the allegations

in the complaint are solely and entirely within the exclusions in the insurance policy.” Id.

       Consistent with the Colorado Supreme Court’s guidance in Hecla, Colorado courts

follow the “Complaint Rule” pursuant to which “the duty to defend is determined by looking

at the allegations of the underlying complaint against the insured” and “courts are not

allowed to consider extrinsic facts.” Compass Ins. Co. v. City of Littleton, 984 P.2d 606,

615 (Colo. 1999). “As a general rule under Colorado law, an insurer’s duty to defend an

insured is triggered solely on the basis of the allegations made within the four corners of

the complaint, read against the insurance policy.” United Fire & Cas. Co. v. Boulder Plaza

Residential, LLC, 633 F.3d 951, 960 (10th Cir. 2011).

       CIC argues that it had no duty to defend Spectrum, because, pursuant to the Real

Estate Manager Endorsement, the CIC Policy was excess over the primary insurance

provided to Spectrum by the MiddleOak Policy, and the CIC Policy further provided that

“[w]hen this insurance is excess, [CIC] will have no duty . . . to defend the insured against

any ‘suit’ if any other insurer has a duty to defend the insured against that ‘suit.’” [#39 at

2 (quoting #34-9 at 39 (emphasis omitted))] As stated above, pursuant to the Real Estate

Manager Endorsement, “[w]ith respect to [Spectrum’s] liability arising out of [its]

management of property for which [it] [was] acting as real estate manager[,] [the CIC

Policy] is excess over any other valid and collectible insurance available to [Spectrum].”

[#34-9 at 49; #39-1, CSOF21] Thus, in order for these provisions of the CIC Policy to

apply to relieve CIC of its obligation to defend Spectrum in the Parkville Lawsuit, (1)

Spectrum’s liability in the Parkville Lawsuit must have arisen out of its management of



                                             11
property for which it was acting as real estate manager, (2) Spectrum must have had

“other valid and collectible insurance” available to it; and (3) another insurer must have

“ha[d] a duty to defend [Spectrum] against [the Parkville Lawsuit].”

       None of these predicate facts, however, was available to CIC at the time it declined

Spectrum’s tender of a defense “solely on the basis of the allegations made within the

four corners of the [Parkville Lawsuit] complaint, read against the [CIC Policy].” United

Fire & Cas. Co., 633 F.3d at 960. With regard to Spectrum, the complaint in the Parkville

Lawsuit alleges only (1) that Spectrum “was the agent of” Cheesman;” (2) that “at the time

of the water incident, [Spectrum] was acting within the scope of its authority;” and (3) that

“Cheesman is vicariously liable for the acts or omissions of [Spectrum].” [#35-5 at ¶¶ 19,

20, 27, 38, 43] Even if these allegations could be construed as sufficient to establish that

Spectrum’s potential liability arose out of its management of the Cheesman property for

which it was acting as real estate manager, the Parkville Lawsuit complaint is completely

silent about both the availability of other valid and collectible insurance to Spectrum and

any other insurer’s duty to defend Spectrum in the Parkville Lawsuit. [See generally id.]

Nor does the CIC Policy expressly identify any other valid and collectible insurance

available to Spectrum for the Parkville Lawsuit or expressly identify any insurer with a

duty to defend Spectrum in the Parkville Lawsuit. [See generally #34-9] Pursuant to the

Complaint Rule, CIC’s refusal to tender a defense to Spectrum for the Parkville Lawsuit

thus was improper.

       To the extent CIC believed, based upon information outside of the complaint and

its own policy (e.g., the coverage provided by the MiddleOak policy, the fact that

MiddleOak was providing a defense to Spectrum, and the Management Agreement



                                             12
between Cheesman and Spectrum) that it did not owe Spectrum a defense, “[t]he

appropriate course of action . . . [would have been] to provide a defense to [Spectrum]

under a reservation of its rights to seek reimbursement should the facts at trial prove that

the incident resulting in liability was not covered by the policy, or to file a declaratory

judgment action after the underlying case ha[d] been adjudicated.” Hecla, 811 P.2d at

1089. Where, as here, the insurer instead denies the insured a defense, the Court must

apply the Complaint Rule and its analysis of the duty to defend is limited to consideration

only of the complaint read against the insurance policy. 6

         CIC argues that MiddleOak is not entitled to equitable contribution, because

“where the excess insurer had no duty to defend, the primary insurer has a complete

obligation of defense and no right to contribution” and thus, had CIC “paid any defense

costs, it would have a right of recovery of all such amounts from MiddleOak.” [#39 at 2]

None of the cases cited by CIC for this proposition, however, involve an excess insurer

that declined to provide its insured a defense on the basis of the availability of “other



6   As the Supreme Court of Colorado has explained:

         [The Court] determine[s] the duty to defend on the same basis both before
         and after the completion of the underlying litigation to ensure that insurers
         that refuse to defend do not gain an advantage over insurers that establish
         their obligations before the litigation has completed. When resolving an
         insurer’s obligations in an anticipatory declaratory action brought before the
         conclusion of the underlying dispute, an insurer’s duty to defend is
         determined from the face of the complaint. [Constitution Assocs. v. N.H. Ins.
         Co., 930 P.2d 556, 563 (Colo. 1996)]; see also Hartford Ins. Group v. Dist.
         Court, 625 P.2d 1013, 1016 (Colo. 1981) (acknowledging that the trial court
         found a duty to defend based on the complaint before the underlying
         litigation was completed but postponing a determination of coverage until
         the completion of the litigation). Therefore, for insurers that refuse to defend,
         [the Court] similarly base[s] their duty to defend on the face of the complaint.

Cotter Corp. v. Am. Empire Surplus Lines Ins. Co., 90 P.3d 814, 828 (Colo. 2004).
                                                13
insurance” and thus none considers the applicability of the Complaint Rule. 7 Although

the Court is unaware of a Colorado Supreme Court decision addressing this issue, at

least one Judge in this District has granted an insurer summary judgment on its

contribution claim against another insurer that denied its insured a defense on the basis

of an “other insurance” clause in violation of the Complaint Rule. See Am. Builders Ins.

Co. v. ProBuilders Specialty Ins. Co., No. 16-CV-1832-WJM-CBS, 2017 WL 4856860, at

*5-*8 (D. Colo. June 30, 2017). 8 Courts in other jurisdictions have reached similar




7  See Unigard Mut. Ins. Co. v. Mission Ins. Co., 907 P.2d 94, 99 (Colo. App. 1994)
(discussing right of excess insurer to recover amounts expended on indemnity and
defense costs from primary insurer to extent maximum of primary policy has not been
paid); D.R. Horton, Inc.—Denver v. Travelers Indem. Co. of Am., No. 10-CV-02826-WJM-
KMT, 2012 WL 5363370, at *8 (D. Colo. Oct. 31, 2012) (finding that excess insurer was
entitled to reimbursement from primary insurer for defense costs incurred by excess
insurer); Colonial Ins. Co., 969 P.2d at 801 (same); Finizio v. Am. Hardware Mut. Ins. Co.,
967 P.2d 188, 192 (Colo. App. 1998) (finding that excess insurer that funded defense
may obtain reimbursement from primary carrier under theories of subrogation and
contribution).
8 In American Builders, the plaintiff insurer and the defendant insurer issued successive

commercial general liability policies to a developer. 2017 WL 4856860, at *1. When the
developer was sued for construction defects on multiple residential homes, the developer
tendered the claim to its insurers. Id. at *2. Upon confirming that the developer was being
provided a defense by the plaintiff insurer, the defendant insurer refused to provide a
defense contending that its “policies contain excess defense language in their insuring
agreements, and [the defendant insurer] therefore ha[s] no obligation to participate and/or
contribute towards [a] defense.” Id. Specifically, the policies issued by the defendant
insurer included language to the effect that the defendant insurer had “the right and duty
to defend [the developer] against any suit seeking those damages provided that no other
insurance affording a defense against such suit is available to [the developer].” Id. at *1
(emphasis added). The plaintiff insurer defended the developer in the construction defect
lawsuit subject to a full reservation of rights and, at the conclusion of the underlying
lawsuit, filed an action against the defendant insurer seeking equitable contribution. Id.
at *2. In considering the parties’ cross motions for summary judgment in the contribution
action, Judge William J. Martinez of this District found that the defendant insurer
“impermissibly relied on extrinsic evidence”—namely, the plaintiff insurers’ policies and
decision to provide the developer a defense—“thereby violating the complaint rule, when
it decided to refuse [the developer] a defense.” Id. at *7. Judge Martinez thus concluded
that, pursuant to the complaint rule, the defendant insurer owed the developer a defense
                                            14
conclusions. See, e.g., OneBeacon Ins. Co. v. ProBuilders Specialty Ins. Co., No. 3:09-

CV-36-ECR-RAM, 2009 WL 2407705, at *8 (D. Nev. Aug. 3, 2009) (denying defendant

insurer’s motion for summary judgment on primary insurer’s claim for equitable

contribution for defense costs, because “[t]hough the [defendant insurer’s] policies are

‘excess’ to any other insurance that covers such claims, it is impossible to determine from

the complaint against [the insured] what other insurance, if any, was available to cover its

potential liability in the [underlying] litigation”); Nautilus Ins. Co. v. Lexington Ins. Co., 321

P.3d 634, 646 (Haw. 2014) (holding that “[i]f a primary insurer is tendered a defense, and

believes that it is actually an excess insurer or otherwise has no duty to defend by

operation of its ‘other insurance’ clause, then that primary insurer must still defend in the

action”).

       Had CIC followed the procedure set forth in Hecla and provided Spectrum a

defense subject to a reservation of rights, the Court agrees that CIC likely would have

had a right of recovery from MiddleOak for all amounts expended on that defense. See

supra note 7. Having improperly refused to tender a defense under the Complaint Rule,

however, the Court is not permitted to consider the extrinsic facts necessary to support a

finding that CIC was an excess insurer and thus had no duty to defend Spectrum. 9



and the plaintiff insurer was entitled to equitable contribution for the costs of defense of
the developer in the construction defects lawsuit. Id. at *7-*8.
9 The Tenth Circuit has recognized two exceptions to the Complaint Rule, neither of which

has yet been adopted by the Colorado Supreme Court. See KF 103-CV, LLC v. Am.
Family Mut. Ins. Co., 630 F. App’x 826, 830 (10th Cir. 2015). In Pompa v. Am. Family
Mut. Ins. Co., the Tenth Circuit permitted the consideration of the insured party’s prior
criminal conviction for negligent homicide to decide if the insurer had a duty to defend a
wrongful death action. 520 F.3d 1139, 1145–49 (10th Cir. 2008). In Apartment Inv. &
Mgmt. Co. v. Nutmeg Ins. Co., the Tenth Circuit considered a set of related complaints
under the Complaint Rule for purposes of determining the duty to defend. 593 F.3d 1188,
1192-96 (10th Cir. 2010). Neither of those exceptions is applicable here, and the Tenth
                                               15
Although CIC contends that “[i]t makes no sense to suggest that [CIC] should have

assumed the duty to defend where it would then have been entitled to recover any

expenses from the primary carrier” [#39 at 3], that is exactly the procedure prescribed by

Hecla for an insurer, like CIC here, whose duty to defend can only be refuted by reference

to extrinsic facts. As the Hecla Court explained, “[d]etermining the duty to defend based

on the allegations contained within the complaint comports with the insured’s legitimate

expectation of a defense, and prevents the insurer from evading coverage by filing a

declaratory judgment action when the complaint against the insured is framed in terms of

liability coverage contemplated by the insurance policy.” 811 P.2d at 1090. “Requiring

the average [insured] . . . to bear the onerous financial burden of proving that they are

entitled to a defense from liability claims asserted against them would deny the insured

the protection afforded by a liability policy.” Id. at 1090 n.11. The Colorado Supreme

Court has further explained that it is necessary to evaluate an insurer’s refusal to defend

through the lens of the Complaint Rule to avoid “creat[ing] an incentive for insurers to

refuse to defend in the hope that litigation will reveal that no duty to defend exists.” Cotter

Corp. v. Am. Empire Surplus Lines Ins. Co., 90 P.3d 814, 828 (Colo. 2004).

       Limited by the Complaint Rule, CIC is unable to establish that its coverage for

Spectrum in the Parkville Lawsuit was excess over the MiddleOak Policy and thus CIC

improperly refused to defend Spectrum in the Parkville Lawsuit. As a result, MiddleOak



Circuit has expressed hesitance to establish any further exceptions to the Complaint Rule.
See, e.g., KF 103-CV, LLC, 630 F. App’x at 830 (applying Complaint Rule to refuse to
consider state court rulings in related litigation); Landmark Am. Ins. Co. v. VO
Remarketing Corp., 619 F. App’x 705, 710 (10th Cir. 2015) (noting that “further expansion
of th[e] exceptions [already recognized] was unwarranted”); United Fire & Cas. Co. v.
Boulder Plaza Residential, LLC, 633 F.3d 951, 961 (10th Cir. 2011) (refusing to adopt
urged exception to Complaint Rule).
                                              16
is entitled to equitable contribution from CIC for the costs it incurred in its defense of

Spectrum in the Parkville Lawsuit. See Am. Builders Ins. Co., 2017 WL 4856860, at *8.

Because the amount of defense costs reasonably incurred by MiddleOak in its defense

of Spectrum is disputed and the parties have not yet engaged in discovery on this issue

[#38-1, MSOF11], the Court limits its ruling to a finding that MiddleOak is entitled to

equitable contribution from CIC with the specific amount of that contribution to be

determined at a later stage of these proceedings. 10

       C.     CIC Is Not Liable for Either the Defense or Indemnity of Cheesman

       CIC contends that it has no liability for either the defense costs or indemnity paid

by MiddleOak on behalf of Cheesman in connection with the Parkville Lawsuit, because

the “no-voluntary payment” clause in the CIC Policy “prevents MiddleOak from recovering

any payment, obligation or incurred expense, since all payments, obligations and

expenses were incurred without [CIC’s] consent and prior to any notice to [CIC].” 11 [#34

at 10] The “no-voluntary payment” clause of the CIC Policy states: “No insured will,

except at that insured’s own cost, voluntarily make a payment, assume any obligation, or

incur any expense, other than for first aid, without [CIC’s] consent.” [#34-9 at 37-38; #39-

1, CSOF31] It is undisputed that “[t]he first tender of defense and indemnity by Cheesman



10 In its reply in support of its motion, MiddleOak argues that CIC waived any objection to
the reasonableness of the defense costs incurred by MiddleOak by failing to provide the
required defense under a reservation of rights. [#38 at 5] The Court finds this waiver
argument, presented in a reply brief, insufficiently developed for the Court to resolve at
this stage of the proceedings.
11 CIC also argues that the CIC Policy does not provide coverage for Cheesman’s defense

and indemnification because Cheesman’s potential liability in the Parkville Lawsuit was
not “caused by” Spectrum’s work or the acts and omissions of Spectrum as required for
the CIC Policy to provide coverage for Cheesman. [#34 at 11-12] Because, for the
reasons that follow, the Court finds CIC is entitled to summary judgment based on the no-
voluntary payments clause, the Court does not address this alternative argument.
                                            17
was sent to [CIC] at 9:46 am on November 13, 2017.” [#39-1, CSOF13] It is undisputed

that, at a mediation conducted on November 8, 2017, the parties to the Parkville action,

with MiddleOak’s approval, agreed to a settlement of the claims against Cheesman for

$300,000. [Id. at CSOF15]

       In response, MiddleOak contends that CIC’s duty to defend Cheesman was

triggered no later than July 31, 2017 (more than three months prior to the settlement)

when MiddleOak notified CIC of the amendment of the complaint in the Parkville Lawsuit

to add Spectrum as a named defendant and requested that CIC participate in Spectrum’s

defense. [#37 at 8; #39-1, CSOF10] Although it is undisputed that neither Cheesman

nor MiddleOak tendered a claim to CIC for the defense and indemnity of Cheesman at

that time, MiddleOak argues that the tender of the amended complaint on behalf of

Spectrum provided CIC with actual notice of the claim against Cheesman—its additional

insured—and “the general rule is that tender of a defense by one insured under a policy

will satisfy the requirement for other insureds as well.” 12 [#37 at 9 (citing 14 COUCH ON

INS. § 200:30 (“An insurer has a duty to defend an additional insured if any part of the

underlying claim against the additional insured falls within the scope of the policy and the

insurer has actual notice of the claim against the additional insured, whether or not that




12 It is unclear that this “general rule” applies in Colorado. As CIC points out in its reply,
in contradiction to this general rule, “[m]any courts . . . hold that even despite an insurer’s
knowledge of litigation against its insured, no duty to defend attaches unless and until the
insurer receives an indication that its participation is desired.” [#39 at 9 (quoting CH
Properties, Inc. v. First Am. Title Ins. Co., 43 F. Supp. 3d 83, 96 (D.P.R. 2014) (collecting
cases) (emphasis omitted)). The Colorado appellate courts do not appear to have directly
addressed this issue. Because the Court finds the adequacy of CIC’s notice of the claims
against Cheesman to be a distinct and separate issue from the application of the no-
voluntary payments clause, the Court finds it unnecessary to predict how the Colorado
Supreme Court would resolve this split in authority from other jurisdictions.
                                              18
claim was specifically tendered by the additional insured.” (emphasis omitted))]

MiddleOak further argues that, even if CIC “did not have sufficient notice to protect its

interests, there is no evidence that [CIC] was prejudiced in any way.” [#37 at 10]

       MiddleOak’s focus on actual notice and prejudice is misplaced. In Travelers

Property Casualty Company of America v. Stresscon Corporation (“Stresscon”), the

Supreme Court of Colorado held that the notice-prejudice rule, which requires an insurer

to show prejudice in order to avoid its coverage obligations based on an insured’s failure

to provide timely notice of the claim, did not apply to the application of the no-voluntary

payments clause at issue in that case. 13 370 P.3d 140, 143, 146 (Colo. 2016). The court

explained that, violations of timely notice provisions, “in the absence of any resulting

prejudice, [are] technicalities from which insurers [would] reap a windfall” if strictly

enforced, whereas the no-voluntary payments clause at issue in Stresscon “far from

amounting to a mere technicality imposed upon an insured in an adhesion contract, was

a fundamental term defining the limits or extent of coverage.” Id. at 143-44 (quotation

omitted). CIC’s enforcement of the no-voluntary payments clause thus does not require

a showing that CIC was prejudiced by Cheesman’s failure to obtain CIC’s consent prior

to undertaking the obligations at issue.

       Nor does CIC’s prior actual knowledge of the claims against Cheesman preclude

application of the no-voluntary payments clause where, as here, the insured undertook

the obligations prior to obtaining a coverage decision from the insurer and without the

insurer’s knowledge or consent. The Stresscon court emphasized the distinction between



13 The wording of the no-voluntary payments clause contained in the insurance policy at
issue in Stresscon is identical to the wording of the no-voluntary payments clause in the
CIC Policy. Compare Stresscon, 370 P.3d at 142 with #34-9 at 38.
                                            19
timely notice provisions that impose a technical obligation on the insured and no-voluntary

payment provisions that define the scope of the coverage being provided without

imposing any obligation on the insured. Id. In order for that distinction—and the plain

meaning of the no-voluntary payments clause at issue in this case—to have meaning, the

insured may not voluntarily incur an expense or obligation without first seeking the

insurer’s consent. 14 Here, it is undisputed that Cheesman undertook the defense costs

and indemnity obligation at issue without first seeking CIC’s consent or even tendering

the claim to CIC. MiddleOak offers no justification for Cheesman’s decision to incur these

obligations without at least seeking CIC’s consent as required by the no-voluntary

payments clause. In failing to obtain CIC’s consent, Cheesman “depriv[ed] [CIC] of its

choice to defend or settle [the Parkville Lawsuit] in the first instance”—one of its

bargained-for rights under the CIC Policy—and thereby attempted to expand the scope

of coverage. See id. at 144 (“Rather than a provision purporting to bar an insured from

voluntarily making payments or incurring expense without the consent of the insurer, for




14 Notably, in Stresscon, the Colorado Supreme Court remanded for a determination of
the applicability of the no-voluntary payments provision even though the insurer in that
case had been expressly notified of the claim by the insured and had not offered any
payment to the allegedly injured party. See Stresscon, 370 P.3d at 141. These facts are
inconsistent with MiddleOak’s apparent argument here that Cheesman was entitled to
engage in self-help by incurring defense costs and indemnity obligations without CIC’s
consent, because CIC had not affirmatively reached out to Cheesman to offer a defense
and indemnification when it obtained actual knowledge of the claims against Cheesman.
Moreover, the Stresscon court explained that, where an insurer improperly denies or
delays in providing coverage, the interests of the insured are protected by the availability
of a tort remedy and, where an insurer has declined an offer to settle a lawsuit within
policy limits, the ability to “protect itself from exposure to liability beyond the limits of its
insurance coverage by assigning to the third-party claimant any claim it may have against
its insurer for breach of the insurer’s duty of good faith and fair dealing.” Id. at 144-45.
The court emphasized, however, that these rights do not suggest an insured’s right to
“resort[ ] to self-help.” Id. at 145.
                                               20
the breach of which the insurer would be absolved of compliance with its obligations under

the policy, the no-voluntary-payments provision makes clear that coverage under the

policy does not extend to indemnification for such payments or expenses in the first place,

and instead, the no-voluntary-payments clause merely specifies that as uncovered

expenses they will not be borne by the insurer.”).

          MiddleOak attempts to distinguish Stresscon solely on the basis that the

voluntary payments at issue in that case were made by the insured, whereas, here, the

“payments [were] made by another insurer to settle a case.” [#37 at 11 (emphasis in

original)] MiddleOak contends that “the reasons underlying [the Stresscon] decision are

inapplicable here” [id. at 11], but it offers no justification for this conclusion, and the Court

is aware of none. The Stresscon decision is premised upon the court’s finding that the

no-voluntary payments clause constituted a substantive term of the insurance policy that

“goes to the scope of the policy’s coverage” and “has important practical implications for

the risks that insurers undertake and the premiums that insureds pay.” 370 P.3d at 144

(quotation omitted). Although MiddleOak’s claims are equitable claims independent of

Cheesman’s contractual rights against CIC, “[a]bsent a showing that a contractual

provision violates public policy, equity should not be employed to defeat a party’s

bargained-for contractual rights . . . particularly . . . when a[n] . . . insurer is being sued by

another entity with which it has no contractual relationship, to which it owes no

independent obligation imposed by law . . ., and whose actions it has no ability to control.”

Preferred Prof’l Ins. Co. v. Doctors Co., 419 P.3d 1020, 1027 (Colo. App. 2018); see also

Farmington Cas. Co. v. United Educators Ins. Risk Retention Grp., Inc., 36 F. App’x 408,

414 (10th Cir. 2002) (finding that Colorado Courts have held that “the lack of contractual



                                               21
relations between [insurers] does not prevent an excess insurer from seeking contribution

according to policy provisions”). The Court thus declines MiddleOak’s invitation to impose

on CIC—through equitable claims—an obligation that exceeds “the scope of the [CIC

Policy’s] coverage,” which informed the “the risks that [CIC] undert[ook] and the premiums

that [Spectrum] pa[id].” Stresscon, 370 P.3d at 144.

      Accordingly, because Cheesman incurred the defense and indemnification costs

at issue without seeking approval from—or even affirmatively tendering a claim to—CIC,

the no-voluntary payments clause bars MiddleOak’s claims seeking contribution from CIC

for those costs. See Insua v. Scottsdale Ins. Co., 129 Cal. Rptr. 2d 138, 142-43 (Cal. Ct.

App. 2002) (finding that “[o]nce the insured has requested and been denied a defense by

the insurer, the insured may ignore the policy’s provisions forbidding the incurring of

defense costs without the insurer’s prior consent,” but “if the insured makes no demand

to defend, the no-voluntary provision lawfully precludes recovery of pre-tender costs”).

The Court thus GRANTS CIC summary judgment on MiddleOak’s claims to the extent

they seek contribution from CIC for the costs of defense and indemnity MiddleOak

provided to Cheesman in the Parkville Lawsuit

IV.   CONCLUSION

      For the foregoing reasons, IT IS ORDERED that

      (1)    CIC’s Request for Oral Argument [#42] is DENIED;

      (2)    CIC’s Motion for Summary Judgment [#34] is GRANTED to the extent it

             seeks a finding that MiddleOak is not entitled to contribution from CIC for

             (a) the indemnity provided to Spectrum in the Parkville Lawsuit, (b) the

             defense costs paid by MiddleOak to defend Cheesman in the Parkville



                                           22
           Lawsuit, and (c) the indemnity provided to Cheesman in the Parkville

           Lawsuit; and DENIED to the extent it seeks a finding that MiddleOak is not

           entitled to contribution from CIC for the defense costs paid by MiddleOak to

           defend Spectrum in the Parkville Lawsuit;

     (3)   MiddleOak’s Motion for Summary Judgment [#35] is GRANTED to the

           extent it seeks a finding that MiddleOak is entitled to contribution from CIC

           for the defense costs paid by MiddleOak to defend Spectrum in the Parkville

           Lawsuit; and DENIED to the extent it seeks a finding that MiddleOak is

           entitled to contribution from CIC for (a) the indemnity provided to Spectrum

           in the Parkville Lawsuit, (b) the defense costs paid by MiddleOak to defend

           Cheesman in the Parkville Lawsuit, and (c) the indemnity provided to

           Cheesman in the Parkville Lawsuit;

     (4)   The parties shall be prepared to discuss at the Status Conference on May

           30, 2019 at 10:30 AM how best to proceed with the issues remaining in this

           litigation in light of this Order.



DATED: May 28, 2019                                  BY THE COURT:


                                                     s/Scott T. Varholak       ____
                                                     United States Magistrate Judge




                                                23
